FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed April 21, 2022.  Claims 33 has been amended.  Claims 43-52 remain withdrawn, and claims 33-42 remain under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections set forth in the prior Office action:
The objection to the Drawings, in view of the filing of replacement Figures 4, 11, 12, and 17; and 
The objection related to missing SEQ ID NOs, in view of the amendment of the descriptions of Figures 2 and 6.  
Claims 33-42 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Applicant’s arguments regarding the rejections under 35 USC 103 are addressed below following the rejections.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group I, and of the species of a histone deacetylase (HDAC) inhibitor, and SMARCB1, in the reply filed on November 16, 2021 is again acknowledged.  It is reiterated that all SMARC genes set forth in claim 42 have been considered as a single species.
Claims 43-52 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2021.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 33 has been amended to require a step of “administering to the subject an effective amount of a composition in which the pharmacologically active compound consists of” one of the alternatives recited in the claim; it is noted that the elected species is an HDAC inhibitor.  While the application as filed clearly discloses administering HDAC inhibitors to a subject (including, e.g., the preferred embodiment of romidepsin), there is no disclosure of the concept of administering an effective amount of a “composition in which the pharmacologically active compound consists of” such an agent.  This language encompasses any type of composition in which such an inhibitor is present as the only “pharmacologically active compound” (i.e., any other type of materials may be present in the composition, so long as the composition functions to administer an effective amount of the specific compound to the subject).  Applicant refers to the second full paragraph on page 80 as providing basis for this amendment, however, this paragraph describes screening of a library of FDA-approved drugs and pharmacologically active compounds using a cell line; this is not equivalent to a disclosure of treating a subject with any composition “in which the pharmacologically active compound consists” of a type of inhibitor as specified in the claims.  As the full scope of the amended claims was not described in the application as filed, the amendment of April 21, 2022 adds new matter to the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (Cancer Investigation 30:481-486 [2012]; previously cited) in view of Kupryjanczyk et al (Po. J. Pathol. 64(4):238-246 [2013]; cited in IDS), and with regard to claim 35, as evidenced by VanderMolen et al (The Journal of Antibiotics 64:525-531 [2011]; previously cited).  To the extent that the amendment of this rejection to address the new “consists of” language in independent claim 33 may be considered new grounds, the new grounds were necessitated by applicant’s amendments to claim 33.
Jones et al teach administering romidepsin (in combination with gemcitabine) to patients with different types of advanced solid tumors, including 4 patients with ovarian cancer (see entire reference, particularly Table 2, and the discussion of Efficacy at page 484, right column).  It is noted that claim 33 has been amended to recite a method “comprising administering to the subject an effective amount of a composition in which the pharmacologically active compound consists of” an HDAC inhibitor (the elected species); as Jones et al clearly disclose administering romidepsin alone as a 4-hr IV infusion (prior to separate IV administration of gemcitabine), Jones et al teach a method meeting the requirements of amended claim 33.  Of only two patients who experienced a partial response, Jones et al report one was a patient with stage IV ovarian cancer; another patient with ovarian cancer experienced stable disease (SD) during the study of Jones et al (again see page 484, right column).  Jones et al teach with regard to their results that “the level of antitumor activity (60% of patients with at least SD) is intriguing and warrants more formal phase 2 trials” (page 485); Jones et al also recommend use of a dosage of 12mg/m2 romidepsin in further studies, and also teach that in prior studies of romidepsin, “there was evidence of clinical activity of single agent romidepsin at <10mg/m2, and romidepsin at 12.7 mg/m2 showed evidence of increased histone acetylation” (page 485, left column).  With further regard to claims 34-35, it is noted that Jones et al teach that romidepsin is an HDAC inhibitor (see, e.g., the Abstract).  With further regard to claim 35, which requires that “the HDAC inhibitor has affinity for HDAC2”, it is noted that VanderMolen et al teaches that romidepsin possesses such activity, establishing that it is a property of romidepsin that it meets the requirements of this claim.  Regarding claims 36-37, the elected species of romidepsin is taught by Jones et al, as discussed above.
Jones et al do not teach administering romidepsin to any patients with small cell carcinoma of the ovary, hypercalcemic type (SCCOHT), as required by claim 33.  Kupryjanczyk et al teach that SCCHT of the ovary is a “rare and highly malignant neoplasm affecting young females”, and is a tumor “characterized by a poor response to available chemotherapies and generally short progression-free survival” (page 239, left column, first paragraph).  
In view of the teachings of Jones et al and Kupryjanczyk et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered romidepsin in the manner taught by Jones et al to the specific type of ovarian cancer patients taught by Kupryjanczyk et al.  An ordinary artisan would have been motivated to have performed such a method by Jones et al’s teaching of both partial response and stable disease in advanced ovarian cancer patients treated with romidepsin, and by Kupryjanczyk et al’s teaching that known effective therapies for SCCOHT are lacking (such that patients with this specific cancer would be recognized by an ordinary artisan as appropriate candidates for the treatment taught by Jones et al).  
With further regard to claim 38 and claims dependent therefrom, Jones et al also fail to teach the identification of patients with SCCOHT or predisposition therefore via methods steps as set forth in claims 38-39.  However, Kupryjanczyk et al disclose methods of screening ovarian tumor samples described as “compatible by histological and immunohistochemical criteria with small cell carcinoma of hypercalcemic type (SCCHT)” via sequencing of the SMARCA4 gene in amplified tumor DNA (see entire reference, particularly the abstract).  Kupryjanczyk et al disclose obtaining tumor samples (page 239), isolating genomic DNA therefrom, and PCR amplifying and sequencing all exons of SMARCA4 (pages 239-240).  Kupryjanczyk et al report identifying SMARCA4 mutations in samples from two of two tested patients, including mutations at codons 1254, 729, and 1093, all of which are disclosed as resulting in truncated protein products (see Table II as well as page 245, left column) (such that Kupryjanczyk et al inherently disclose an alteration/mutation meeting the requirements of claims 38).  With regard to the “identifying” of claim 38 and its dependent claims, it is noted that – while Kupryjanczyk et al disclose that their tested samples are known to be from tumors consistent with SCCOHT – the “identifying” of the claims does not require any further active/manipulative steps, but rather corresponds to an instructional limitation, i.e., non-functional descriptive material that is not given patentable weight when comparing a claimed invention to the prior art (see MPEP 2111.05).  With further regard to claim 39, it is noted that detection of the presence or absence of the specified mutations – which is encompassed by the claims given the “identifying....if....the alteration is detected” language of the “identifying of claim 38 – is necessarily achieved by the sequencing of Kupryjanczyk et al.  
In view of the teachings of Kupryjanczyk et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods suggested by Jones et al in view of Kupryjanczyk et al so as to have further practiced the obtaining, detecting and identifying taught by Kupryjanczyk et al.  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of better characterizing a tumor in a subject (as well as for the benefit taught by Kupryjanczyk et al of determining “whether....tumors diagnosed as SCCHT constitute a homogeneous group or represent more than one entity” (Abstract)).
Claims 40-42 remain rejected under 35 U.S.C. 103 as being unpatentable over Jones et al in view of Kupryjanczyk et al, as applied to claims 33-39, above, and further in view of Wilson et al (Molecular and Cellular Biology 34(6):1136-1144 [Jan 2014]; previously cited) and Burnett et al (Biotechnology Journal 6:1130-1146 [2011]; previously cited).
The teachings of Jones et al and Kupryjanczyk et al are set forth above.  Neither Jones et al nor Kupryjanczyk et al teach further treating steps as set forth in claims 40-42, including with regard to the elected target gene SMARCB1.  
	Wilson et al teach that SMARCA2 plays a role “in oncogenesis caused by SMARCA4 loss” and that SMARCA2 is thus “a potential therapeutic target” in SMARCA4 mutant cancers, stating that “therapeutic inhibition of SMARCA2-containing residual complexes is a promising approach for the treatment of SMARCA4 mutant cancers” (see entire reference, particularly the Abstract and the Discussion at page 1141, right column bridging to page 1142, left column).  Wilson et al state that SMARCA2 “harbors at least two potentially targetable domains, an enzymatic ATPase domain and a bromodomain”, and teach that bromodomains “have recently emerged as particularly good targets for anticancer therapy” (page 1142, left column).  Wilson et al disclose the use of shRNAs targeting SMARCA2 in suppressing SMARCA2 levels in both SMARCA4 wild-type cell lines and SMARCA4 mutant cells lines, teaching that “SMARCA4 mutant cell lines were exquisitely sensitive to reduced SMARCA2 levels” (page 1139, left column bridging to right column).  However, Wilson et al do not disclose an actual treatment based on the targeting of a gene meeting the requirements of claims 40 and 42, or the particular treatment of an siRNA (as set forth in claim 41).
Burnett teaches that short-hairpin RNAs (shRNAs) (i.e., the type of RNA inhibitor taught by Wilson et al) are precursors to small interfering RNAs (siRNAs) (see entire reference, particularly page 1130, right column).  Burnett et al provide an overview of recent developments related to siRNA therapies, teaching that “over the past decade, at least 21 siRNA therapeutics have been developed for more than a dozen diseases, including various cancers” (see Abstract, as well as the entire reference).
In view of the teachings of Wilson et al and Burnett et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Jones et al and Kupryjanczyk et al so as to have further treated a subject with a SMARC4 mutant ovarian cancer with an siRNA therapy targeting SMARCA2 (derived from the shRNA taught by Wilson et al and employed using the guidance provided by Burnett et al).  An ordinary artisan would have been motivated to have made such a modification for the benefit of providing a further treatment to patients with such cancers (which are taught as having a poor prognosis) with a treatment more specifically targeting their cancers, as taught by Wilson et al.  Further, given the guidance provided by Burnett et al, an ordinary artisan would have had a reasonable expectation of success in preparing and employing such a treatment.
The reply of April 21, 2022 traverses the rejections under 35 USC 103 on the grounds that applicant has amended claim 33 to require administering “a composition in which the pharmacologically active compound consists of a modifier of acetylated histones, a DNA methylation inhibitor, a histone methyltransferase inhibitor, or a histone deacetylase (HDAC) inhibitor” (Reply page 9).  Applicant contrasts the claims with the teachings of Jones, urging that Jones “is limited in its teaching of only combinations of the HDAC inhibitor, romidepsin, with other drugs” (Reply page 10).
These argument have been thoroughly considered but are not persuasive.  As noted in the revised rejection above, Jones et al teach an “administering” meeting the requirements of the claims, as romidepsin is disclosed as being administered alone (prior to administration of gemcitabine).  The claims recites the open transitional language “comprising”, such that they do embrace combination therapies, as long as multiple therapeutics are not present in a single composition that is administered to a subject.  It is also noted that applicant’s dependent claims recite administration to the subject of additional therapeutics (see, e.g., claims 40-42), making clear that the claims embrace the administration of drugs other than those referenced in the independent claim.  (Further, it is reiterated that Jones et al also teach that in prior studies of romidepsin, “there was evidence of clinical activity of single agent romidepsin at <10mg/m2, and romidepsin at 12.7 mg/m2 showed evidence of increased histone acetylation” (page 485, left column); while the present claims clearly do not require the use of romidepsin exclusively, the use of romidepsin alone was in fact known in the prior art, based on the teachings of Jones et al).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634